Matter of Adger v Department of Corr. & Community Supervision (2020 NY Slip Op 01873)





Matter of Adger v Department of Corr. & Community Supervision


2020 NY Slip Op 01873


Decided on March 16, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2020

528968

[*1]In the Matter of Gerald Adger, Appellant,
vDepartment of Corrections and Community Supervision, Respondent.

Calendar Date: February 7, 2020

Before: Garry, P.J., Egan Jr., Mulvey, Reynolds Fitzgerald and Colangelo, JJ.


Gerald Adger, Auburn, appellant pro se.
Letitia James, Attorney General, Albany (Jennifer L. Clark of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Platkin, J.), entered March 4, 2019 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner's request for parole release.
Petitioner commenced this CPLR article 78 proceeding to challenge a February 2018 determination of the Board of Parole denying his request for release to parole supervision. Supreme Court dismissed the petition and this appeal by petitioner ensued. The Attorney General has advised this Court that, while the appeal was pending, petitioner reappeared before the Board and his request for parole release was again denied. In view of this, the appeal is now moot and must be dismissed, as the narrow exception to the mootness doctrine is inapplicable (see Matter of Muggelberg v New York State Board of Parole, 167 AD3d 1181, 1181 [2018]; Matter of Hynes v Stanford, 148 AD3d 1383, 1383 [2017]).
Garry, P.J., Egan Jr., Mulvey, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.